                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )           CR. NO. 1:18cr335-SRW
                                               )
WILLIAM DANIEL CASTEDO                         )

                              ORDER ON ARRAIGNMENT

       On November 20, 2018, the defendant, William Daniel Castedo, appeared in person
and in open court with counsel and was arraigned in accordance with the provisions of Rule
10 of the Federal Rules of Criminal Procedure.

       PLEA. The defendant entered a plea of NOT GUILTY. Counsel for the defendant
is requested to contact the U.S. Attorney immediately if the defendant intends to engage in
plea negotiations. If the defendant decides to change this plea, the parties shall file a notice
of intent to plead guilty on or before noon on February 7, 2019.

       TRIAL. This case is set for jury selection at 10:00 a.m. on February 19, 2019 in
Dothan, Alabama before Chief United States Magistrate Judge Susan Russ Walker.
A definite trial date will be determined at the time of jury selection, but counsel should be
prepared to begin trial on the day of jury selection before the undersigned Chief
United States Magistrate Judge. Any requested voir dire questions and jury instructions
must be filed no later than one week before jury selection.

         In setting this case for trial on the term indicated above, the court recognizes that
the Speedy Trial Act places limits on the court’s discretion, and that under the act, the trial
of a defendant must commence within 70 days of the date of the indictment or the date of
the defendant’s first appearance before a judicial officer, whichever is later. 18 U.S.C. §
3161(c)(1). In determining whether a case should be set after the expiration of the 70 day
period, a court must consider among other factors “[w]hether the failure to [set the case at
a later date] ... would be likely to ... result in a miscarriage of justice.” 18 U.S.C. §
3161(h)(7)(B)(I). The court also must consider “whether the failure to grant such a
continuance ... would deny counsel for the defendant or the attorney for the government
the reasonable time necessary for effective preparation, taking into account the exercise of
due diligence.” 18 U.S.C. § 3161(h)(7)(B)(iv). Based on the nature of this case, the parties’
need for adequate time for discovery and the need for counsel to have adequate time for
trial preparation, the court finds that the ends of justice served by setting this case on this


                                               1
trial term outweigh the best interest of the public and the defendant in a speedy trial.

      PRETRIAL CONFERENCE. A Pretrial Conference by telephone is set for
January 14, 2019 at 10:00 a.m. before Chief United States Magistrate Judge Susan Russ
Walker. The government is directed to set up the conference call.

       PRETRIAL MOTIONS. All pretrial motions under Fed.R.Crim.P. 12(b) and (d),
14 and 16, all notices under Fed.R.Crim.P. 12.1, 12.2 and 12.3, and any motion to compel
pursuant to M.D. Ala. LCrR 16.1 Criminal Discovery (a copy of this Rule may be found
at http://www.almd.uscourts.gov/forms/almd-local-rules.) must be consistent with the
conference and certification requirements set forth in paragraph 4 of this order and must
be filed no later than January 29, 2019. No motion filed after this date will be considered
unless filed with leave of court. A continuance of the pretrial conference or trial does
not extend the motions deadline.

       Motions to suppress must allege specific facts which, if proven, would provide a
basis of relief. This court will summarily dismiss suppression motions which are supported
only by general or conclusory assertions founded on mere suspicion or conjecture. See
generally United States v. Richardson, 764 F.2d 1514,1526-27 (11th Cir. 1985).

        DISCOVERY. Unless the government provided initial disclosures1 to defendant
prior to or at arraignment the government is ORDERED to tender initial disclosures to the
defendant no later than 7 days after the date of this order. Disclosure by the defendant shall
be provided no later than 14 days after the date of this order. No attorney shall file a

         1
            Initial disclosures include but are not limited to: (A) Fed. R. Crim. P. 16 (a) Information. All
discoverable information within the scope of Rule 16(a) of the Federal Rules of Criminal Procedure; (B)
Brady Material. All information and material known to the government which may be favorable to the
defendant on the issues of guilt or punishment, without regard to materiality, within the scope of Brady v.
Maryland, 373 U.S. 83 (1963); (C) Giglio Material. The existence and substance of any payments, promises
of immunity, leniency, preferential treatment, or other inducements made to prospective witnesses, within
the scope of United States v. Giglio, 405 U.S. 150 (1972); (D) Testifying informant's convictions. A record
of prior convictions of any alleged informant who will testify for the government at trial; (E) Defendant's
identification. If a line-up, show-up, photo spread or similar, procedure was used in attempting to identify
the defendant, the exact procedure and participants shall be described and the results, together with any
pictures, and photographs, shall be disclosed; (F) Inspection of vehicles, vessels, or aircraft. If any vehicle,
vessel, or aircraft, was allegedly utilized in the commission of any offenses charged, the government shall
permit the defendant's counsel and any expert selected by the defense to inspect it, if it is in the custody of
any governmental authority; (G) Defendant's latent prints. If latent fingerprints, or prints of any type, have
been, identified by a government expert as those of the defendant, copies thereof shall be provided; (H)
Fed. R. Evid.404(b). The government shall advise the defendant of its intention to introduce evidence in its
case in chief at trial, pursuant to Rule 404(b) of the Federal Rules of Evidence; and (I) Electronic
Surveillance Information. If the defendant was an aggrieved person as defined in 18 U.S.C. § 2510(11), the
government shall so advise the defendant and set forth the detailed circumstances thereof.


                                                       2
discovery motion without first conferring with opposing counsel, and no motion will
be considered by the court unless it is accompanied by a certification of such conference
and a statement of the moving party's good faith efforts to resolve the subject matter of the
motion by agreement with opposing counsel. No discovery motion shall be filed for
information or material within the scope of this Rule unless it is a motion to compel, a
motion for protective order or a motion for an order modifying discovery. See Fed. R.
Crim. P. 16(d). Discovery requests made pursuant to Fed. R. Crim. P. 16 and this Order
require no action on the part of this court and shall not be filed with the court, unless the
party making the request desires to preserve the discovery matter for appeal.

      JENCKS ACT STATEMENTS. The government agrees to provide defense
counsel with all Jencks Act statements no later than the day scheduled for the
commencement of the trial.2

        MANDATORY APPEARANCE OF COUNSEL. Counsel of record for all
parties are ORDERED to appear at all future court proceedings in this criminal case. Those
attorneys who find it impossible to be in attendance (especially at jury selection or trial)
must make arrangements to have substitute counsel appear on behalf of their clients. Any
attorney who appears as substitute counsel for a defendant shall have full authorization
from the defendant to act on his or her behalf and be fully prepared to proceed. Substitute
counsel shall not be counsel for a co-defendant unless permitted by the court after proper
motion. Any counsel who wishes to have substitute counsel appear must obtain permission
of the court in advance.

      NOTE: Except in extraordinary circumstances or circumstances in which the
Constitution would require it, the court will not entertain motions to withdraw filed
by counsel who appear at arraignment unless the motions are filed within fourteen
days of the date of this order. Failure to obtain fees from a client is not an
extraordinary circumstance.

       Done, on this the 10th day of December, 2018.
                                                             /s/ Susan Russ Walker
                                                             Susan Russ Walker
                                                             United States Magistrate Judge




       2
           In certain complex cases, the government may agree to earlier production.


                                                  3
